DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Canceled: 13–33 and 35–58
Examined herein: 1–12 and 34

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/693741 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 3 Jul 2018.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority application.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification (Tables 2 and 3) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Information Disclosure Statement
The examiner notes that the specification cites numerous documents, none of which are listed on an information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded URL (¶ 00202). Applicant is required to delete the embedded URL; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–12 and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "information … by each of a plurality of microbiotas and by each of a plurality of microbes in pure culture"; claim 34 recites an analogous limitation.  The claim does not distinctly claim this information.  First, it is not clear whether each oral drug must be associated with both information about a plurality of microbiotas as well as a plurality of pure-culture microbes.  Second, it is not clear what kind of information constitutes information about a microbiota: it could be interpreted as describing a specific microbiome sample from a particular subject and location (e.g. "intestinal microbiome from 34yo male" or "oral microbiome from 7yo African American female living in Falls Church, VA, USA sampled on …"), or describing a specific composition (e.g. X% Firmicutes spp., Y% Bifidobacteria spp., Z% Escherichia spp. …).  If the latter, then it is not clear how information about "microbiotas" differs from information about "plurality of microbes in pure culture".
Additionally, claim 2 recites "271 oral drugs".  Neither the claim nor the specification distinctly claims these drugs.  The plain meaning suggests that the claim encompasses a set of any 271 orally-administered drugs, but since the disclosure mentions a particular set of 271 drugs (¶¶ 00100, 00121), it is not clear whether the joint inventors intend for the claim to be limited to this particular set.  If the claim is intended to be limited to this set, the disclosure does actually list what the 271 drugs are.  Likewise, the claim does not distinctly claim the "60 human gut microbiotas" or "76 defined and characterized … microbes" for analogous reasons.  Because the examiner cannot infer Applicant's intended scope of this claim without considerable speculation, the claim will not be examined with respect to the prior art (MPEP 2173.06 § II).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–12 and 34 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "predicting whether and how a drug candidate will be metabolized by microbiota" (specification ¶ 0003).

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a system and method, both of which fall within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "a computational model" and its constitutive functions of "quantitatively disentangling host and microbiota contributions to drug metabolism", which is implemented using a pharmacokinetic model; "predicting how a subject's microbiota will metabolize a drug candidate"; "predicting how to the metabolization impacts the drug candidate and metabolite in circulation"; and "predicting whether the drug candidate will be metabolized by the microbiota" (see specification ¶¶ 0093–0098: this computational model is a mathematical pharmacokinetic model).
Steps of evaluating, analyzing or organizing information recited in the claims include "storing information of levels of parent drug and drug metabolites for a plurality of oral drugs, by each of a plurality of microbiotas and by each of a plurality of microbes in pure culture".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: "a system comprising a non-transitory storage medium … and a processor" that implements the invention.  Claim 34 recites the non-abstract additional elements of "a non-transitory storage medium" and "a processor" that implement the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3–9, 11, 12 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Thiele, et al. (Current Opinion in Systems Biology 2017) and Sharma, et al. (Scientific Reports 2017; NPL ref. 4 on IDS of 31 Dec 2020).
Claim 1 is directed to a computer-implemented system having the following features:
(a)	"information of levels of parent drug …"
(b)	"quantitatively disentangling host and microbiota contributions …"
(c)	"predicting how a subject's microbiota will metabolize a drug candidate"
(d)	"predicting how the metabolization impacts the drug candidate …"
(e)	"predicting whether the drug candidate will be metabolized by the microbiota".
Claim 34 is directed to the method implemented by this system.
With respect to claims 1 and 34, Thiele teaches a computer-implemented (p. 49, Table 1; p. 50, mid. of col. 1) system comprising the following features:
(a)	information about drug metabolism by gut microbes (p. 44 § "Gut microbial drug metabolism")
(b)	a two-part model (p. 46, Fig. 2; p. 47 § "Integration of PBPK and COBRA modeling") that includes a pharmacokinetic component modeling the host contribution to drug metabolism (p. 44, mid. of col. 2) and the microbial contribution to drug metabolism (p. 47, top of col. 1)
(c)	information about how gut microbes may metabolize a few specific drugs (p. 44 § "Gut microbial drug metabolism")
(d)	the combined CORBA-PBPK model includes transport of the metabolites from the gut to arterial and venous blood compartments (p. 46, Fig. 2)
(e)	information about whether a specific drug may be metabolized by gut microbes (p. 44 § "Gut microbial drug metabolism")
Thiele teaches that the system includes information about gut microbes, but "these microbial metabolic models do not yet capture xenobiotic metabolism" (p. 47 § "Accounting for microbial metabolism and dietary information").  In other words, Thiele teaches that the system needs to be able to predict how a microbe metabolizes a drug, but teaches only a few specific examples of drug-microbe pairs, rather than information that can be used to predict metabolites of a wide variety of drugs.
Sharma teaches "a novel computational approach to predict the metabolic enzymes and gut bacterial species, which can potentially carry out the biotransformation of a xenobiotic/drug molecule" (Abstract).  Sharma teaches that the system "was used to predict the enzymes and gut bacteria harbouring these enzymes which could potentially metabolize these drug molecules" (p. 6 § "Prediction of gut microbial enzymes for the biotransformation of known drugs using 'DrugBug'").  Sharma teaches that "the current work presents an efficient and reliable computational methodology to predict biotransformation of xenobiotic/drug molecules from the diverse and vast metabolic potential of the gut bacteria" (p. 7 § "Discussion").
With respect to claim 3, Sharma teaches that "Pharmacokinetic models quantitatively describe the absorption, distribution, metabolism and elimination (ADME) of a drug to predict the time course of a drug's concentration in the body. … The drug-specific parameters [of these models] include intrinsic clearances, volume of distribution, solubility and physicochemical parameters, tissue partitioning, plasma protein binding affinity, and membrane permeability" (p. 44, mid. of col. 2).
With respect to claim 4, Sharma teaches a database correlating drugs with metabolism by specific bacteria (p. 9 § "Construction of gut bacterial substrate database").
With respect to claim 5, Sharma teaches that "the taxonomy information for each bacterial genome was added to the above database" (p. 9 § "Construction of gut bacterial enzyme database").
With respect to claim 6, Sharma teaches that in addition to the taxonomic information, the database also includes clusters of structurally similar drugs (p. 9 § "Construction of gut bacterial substrate database").
With respect to claim 7, Thiele teaches that metabolism of a drug by gut microbes can contribute to drug toxicity (p. 44 § "Gut microbial drug metabolism"), which is an adverse effect.
With respect to claim 8, Sharma clustering drugs by the type of metabolic reaction predicted to metabolize them (p. 9 § "Construction of gut bacterial substrate database"), which in turn defines the type of microbe predicted to metabolize them (p. 9 § "Construction of gut bacterial enzyme database").
With respect to claim 9, both Thiele and Sharma are directed to gut microbiomes.
With respect to claim 11, Sharma teaches predicting the metabolites of a specific drug (p. 6 § "The case of Digoxin").
With respect to claim 12, Thiele teaches that the system can be used to predict individual variations in drug response (p. 50 § "Conclusion").
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the microbial drug metabolism prediction system of Sharma with the drug response prediction system of Thiele, because Sharma teaches modeling information that is needed by the system of Thiele, and that Thiele does not actually teach.  Given that both Thiele and Sharma are directed to predicting how gut microbes metabolize drug compounds, said practitioner would have readily predicted that the combination would successfully result in a system of predicting drug response, including predicting metabolism of the drug both by the human subject and the subject's microbiome.  The inventions are therefore prima facie obvious.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thiele and Sharma as applied to claim 1 above, and further in view of Lagier, et al. (Frontiers in Cellular and Infection Microbiology 2012).
The combination of Thiele and Sharma teaches predicting drug metabolism by bacteria in the gut microbiome (e.g. Sharma, p. 2 § "Metabolic enzymes and substrate databases"), but does not teach including archaea or fungi in the microbiome analysis.
Lagier teaches that both yeasts (p. 5 § "Eukaryotes") and archaea (p. 6 § "Archaea") are important, though under-appreciated and -studied, components of the human gut microbiome.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have modified the method of Thiele and Sharma to include information about yeasts and archaea, because Lagier teaches that these are important components of the human gut microbiome.  Given that both Lagier and the combination of Thiele and Sharma are directed to studies of microbiomes, and that the modification merely requires adding additional information to the database of Thiele and Sharma, said practitioner would have readily predicted that the modification would successfully result in a method of predicting drug metabolism for bacteria, yeasts and archaea in the gut microbiome.  The invention is therefore prima facie obvious.
Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because the references teach the effect of gut microbes on drug metabolism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631